Citation Nr: 0024996	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  94-40 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a compensable evaluation for lumbosacral 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from July 1973 to August 1977 
and from March 1981 to August 1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Service connection for lumbosacral strain was granted in a 
June 1978 rating decision, and a 10 percent evaluation was 
initially assigned.  In a June 1980 rating decision, the 
veteran's disability rating was increased to 20 percent.  
Upon the veteran's re-entry into active service, in March 
1981, this 20 percent disability rating was, in effect, 
suspended.  In August 1991, upon the veteran's separation 
from this second period of service, the veteran filed a claim 
for an increased, or restored, evaluation for his service-
connected lumbosacral strain.  The veteran also at that time 
filed a claim for service connection for residuals of 
frostbite of the feet, a stomach disorder, a bilateral knee 
disorder, and for residuals of a right ankle fracture.  The 
RO, in a February 1993 rating decision, denied the veteran's 
claim as to all issues.  The veteran then filed a notice of 
disagreement as to all of the issues addressed in the 
February 1993 rating decision, and the RO provided the 
veteran with a statement of the case, in July 1993, as to all 
of the issues identified by the veteran.  In turn, in 
September 1993, the veteran submitted his substantive appeal, 
which referenced only the issue of entitlement to an 
increased evaluation for his lumbosacral strain.

A review of the procedural development accomplished 
subsequent to the veteran's filing of his substantive appeal 
in September 1993 indicates that the only issue presently for 
consideration by the Board is entitlement to a compensable 
evaluation for the veteran's lumbosacral strain.  
Accordingly, then, the Board will consider only this issue, 
although the Board acknowledges that the veteran at one point 
sought appellate review of all the issues addressed in the 
February 1993 rating decision.  In reaching this conclusion, 
the Board notes the last communication received from the 
veteran, in April 1997, which references his service-
connected "low back condition."  The Board also notes that 
the veteran cannot be found in order to provide any 
clarification as to the issues on appeal, as neither the VA 
nor the veteran's service representative is able to contact 
the veteran.  No response has been received from the 
veteran's mother as to his whereabouts, and all 
correspondence to the veteran has either been returned or has 
gone unanswered by the veteran.


FINDING OF FACT

The veteran failed to report for a scheduled VA examination 
in connection with his claim for a compensable evaluation for 
his service-connected lumbosacral strain.


CONCLUSION OF LAW

The veteran's claim for a compensable evaluation for his 
lumbosacral strain is denied for failure to report for a VA 
examination scheduled in conjunction with his claim for an 
increased evaluation.  38 C.F.R. § 3.655(b) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable VA regulation provides that when a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim is to be rated based 
on the evidence of record.  38 C.F.R. § 3.655(b) (1999).  
However, when the examination was scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.  Id (emphasis added).

Initially, a 20 percent evaluation was assigned for 
lumbosacral strain.  Thereafter, the veteran served on active 
duty from 

A review of the record reflects that on VA examination in 
November 1992, the veteran complained of low back pain after 
bending one position.  There was no radiation of his pain and 
experienced no paresthesias in the lower extremities.  
Examination of the back in the erect position  revealed the 
musculature to be symmetrical.  He had full range of motion 
in his lumbar spine.  Straight leg raising was negative at 80 
degrees, bilaterally.  He had no neurological deficits.  The 
impression was negative back examination.  X-rays of the 
lumbar spine were negative.  

Based on treatment records and the November 1992 VA 
examination, the RO assigned a noncompensable evaluation.  

In this instance, the record shows that the veteran failed to 
report for his VA examination, which was scheduled for June 
1997.  As such, given that this examination was scheduled in 
conjunction with his claim for a compensable (increased) 
evaluation for his lumbosacral strain, VA regulation directs 
the Board to deny the veteran's appeal.  Id.  In effect, the 
veteran's claim for a compensable evaluation is denied due to 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

In reaching this determination, the Board acknowledges that 
the veteran's claims file does not contain a copy of the RO's 
notification letter to the veteran regarding the VA 
examination scheduled for June 1997.  However, there is a 
presumption of regularity of the administrative process in 
the absence of clear evidence to the contrary.  See 
Mindenhall v. Brown, 7 Vet. App. 271 (1994); see also Saylock 
v. Derwinski, 3 Vet. App. 394 (1992).  In this respect, the 
Board stresses that the veteran has not contacted either the 
RO or his service representative since April 1997 and that no 
response has been received from the veteran's mother as to 
his whereabouts, and all correspondence to the veteran has 
either been returned or has gone unanswered by the veteran.  
As such, nothing in the record suggests that the veteran 
failed to receive proper notification of his scheduled VA 
examination.

The Board also notes, in reaching this determination, that 
VA's duty to assist the veteran in the development of facts 
pertinent to his claim is not always a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  If the veteran 
wishes help in the development of facts pertinent to his 
claim, he cannot passively wait for it.  Id.  Here, the Board 
can only advise the veteran to keep VA informed of his 
current contact information.

The veteran's claim for a compensable evaluation for 
lumbosacral strain is denied.


ORDER

Entitlement to a compensable evaluation for lumbosacral 
strain is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

